Title: From John Adams to Patrick Miller, 30 April 1787
From: Adams, John
To: Miller, Patrick


          
            Sir,
            April 30. 1787—
          
          I have received the elegant volume you did me the honor to address to me, and shall take the first favorable opportunity to transmit it to Congress at New York, in conformity to your desire. Improvements in Naval Architecture are interesting to all men, and to none more than to the United States of America; where your inventions Sir, in this kind, will meet with both Scientific and experienced Judges, and therefore I doubt not with approbation and gratitude. While we must wait for more authentic testimonials of the esteem of America, permit me to beg your acceptance of the thanks and respect of Sir your most obedt: and most humble / servant
          
            J.A.
          
        